DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 17-18, 20-21, and 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrases, “the controlling devices operates operate the manipulator to place the hand at a position where distances from the suction pads to the principal surface of the substrate are uniform” and “the controlling device operates the manipulator by the controlling device to place the hand at a position where distances from the pads to the principal surface of the substrate are uniform” are new matter. This claim language concept was first introduced in the 1 June 2022 submission. There is no disclosure that the distances between the pads and the principal surface of the substrate are controlled to be uniform, or equal as claimed. Claims 4, 18, 20-21, and 34-35 are dependent claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 17-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2016/0133502) (“Won”) in view of Ohsawa et al. (US 5,645,391) (“Ohsawa”) and Koji (JP 2010-278044 A). Ohsawa discloses:
Claim 1: a hand (18/30) configured to hold the substrate, a manipulator (36); 
a first substrate detector (22 or 28) provided to the hand and configured to detect a distance to a principal surface of the substrate placed on the placing stand; and a controlling device (52) configured to control the manipulator, wherein the hand includes pads (paragraph [0073], “vacuum inlet” for unidentified location of pads) configured to suck the principal surface of the substrate, and the controlling device is configured to: 
operate the manipulator to move the hand with the first substrate detector facing the principal surface of the substrate (see paragraph [0135], since light L1 is “continuously changed,” this implies that the hand is moved such that light L1 changes with said movement);
at multiple locations along the principal surface of the substrate, determine a distance from the first substrate detector to the principal surface of the substrate based on the distance detected by the first substrate detector while the hand is moving (paragraph [0135]); 
determine if the principal surface of the substrate is inclined and/or warped based on the distances determined at multiple locations (the amounts of inclination of the substrate and hand are confounded together unless there is a calibration step; since there is no calibration step to determine the different inclinations of the hand and substrate, at least the substrate inclination is determined); and 
if the controlling device determines that the principal surface of the substrate is inclined or warped, the controlling devices operates the manipulator to place the hand at a position where distances from the suction pads to the principal surface of the substrate are uniform (paragraphs [0112]-[0113]; FIG. 6A-6B; the controller repositions the hand due to the inclination determined in paragraph [0135]);
Claim 4: a second substrate detector provided to the hand at a position different from the first substrate detector in a front-and-rear direction, and configured to detect a distance to the principal surface of the substrate (other of 22 or 28);
Claim 17: a hand (18/30) including pads (paragraph [0073], “vacuum inlet” for unidentified location of pads) configured to carry a principal surface of a substrate and hold the substrate; a manipulator (36) to which the hand is attached; a first substrate detector (22 or 28) provided to the hand and configured to detect a distance to the principal surface of the substrate; 
a controlling device (52) configured to control the manipulator, the method comprising the steps of: (A) preparing the substrate placed on a placing stand; 
(B) at multiple locations along the principal surface of the substrate detect a distance to the principal surface of the substrate placed on the placing stand while the hand is moving (see paragraph [0135], since light L1 is “continuously changed,” this implies that the hand is moved such that light L1 changes with said movement); 
(C) determine if the principal surface of the substrate is inclined and/or warped based on the distances determined at multiple locations (the amounts of inclination of the substrate and hand are confounded together unless there is a calibration step; since there is no calibration step to determine the different inclinations of the hand and substrate, at least the substrate inclination is determined); 
(D) if the controlling device determines that the principal surface of the substrate is inclined or warped, the controlling device operates the manipulator by the controlling device to place the hand at a position where distances from the pads to the principal surface of the substrate are uniform; and 
(E) operating the manipulator by the controlling device to hold the substrate by the hand, wherein 
the step (B) includes operating the manipulator by the controlling device to move the hand with the first substrate detector facing the principal surface of the substrate and further includes determining a distance from the first substrate detector to the principal surface of the substrate by the controlling device based on the distance detected by the first substrate detector while the hand is moving. (paragraphs [0112]-[0113]; FIG. 6A-6B; the controller repositions the hand due to the inclination determined in paragraph [0135]);
Claim 18: wherein the step (B) includes detecting the distance to the principal surface of the substrate at three or more locations, wherein step (D) further comprises determining by the controlling device, whether to hold the substrate by the hand based on the distance to the principal surface of the substrate detected at the three or more locations (three locations at 22/28; paragraphs [0112]-[0113]; FIG. 6A-6B, 11-13; paragraph [0135]);
Claim 20: wherein the step (B) includes operating the manipulator by the controlling device to change a moving path of the hand when the distance detected by the first substrate detector is below a given lower limit, so that the distance to the principal surface of the substrate becomes larger than the given lower limit (three locations at 22/28; paragraphs [0112]-[0113]; FIG. 6A-6B; at least to level out the hand).

Won does not directly show:
Claim 1: a capacitive sensor; (pads are shown);
wherein the first substrate detector is more tip-side on the hand than the pads;
Claim 17: a capacitive sensor; (pads are shown);
wherein the first substrate detector is more tip-side on the hand than the pads;
Claim 21: the step (B) includes determining, by the controlling device, whether a capacitance of the substrate is within a given range.

Ohsawa shows a similar device having:
Claim 1: wherein the first substrate detector is a capacitive sensor (FIG. 9); (pads are shown) (71);
Claim 17: a capacitive sensor (FIG. 9); (pads are shown) (71);
Claim 21: the step (B) includes determining, by the controlling device, whether a capacitance of the substrate is within a given range (three 76’s; FIG. 9-12);
for the purpose of providing non-contact sensors to avoid damage of the substrate for efficient transfer of wafers due to successfully transferring functional (undamaged) wafers (column 7, lines 18-30). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Won as taught by Ohsawa and include Ohsawa’s similar device having:
Claim 1: a capacitive sensor; (pads are shown);
Claim 17: a capacitive sensor; (pads are shown);
Claim 21: the step (B) includes determining, by the controlling device, whether a capacitance of the substrate is within a given range;
for the purpose of providing non-contact sensors to avoid damage of the substrate for efficient transfer of wafers due to successfully transferring functional (undamaged) wafers.

Koji shows a similar device having:
Claim 1: wherein the first substrate detector is more tip-side on the hand than the pads (first substrate detector 33 is more tip-side on the hand than 31);
Claim 17: wherein the first substrate detector is more tip-side on the hand than the pads;
for the purpose of reducing the possibility of the hand damaging the substrate to increase efficiency of the apparatus to process substrates (paragraph [0038]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Won and Ohsawa as taught by Koji and include Koji’s similar device having:
Claim 1: wherein the first substrate detector is more tip-side on the hand than the pads;
Claim 17: wherein the first substrate detector is more tip-side on the hand than the pads;
for the purpose of for the purpose of reducing the possibility of the hand damaging the substrate to increase efficiency of the apparatus to process substrates.

Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won in view of Ohsawa, Koji, and Onishi et al. (US 9390958) (“Onishi”). Won discloses all the limitations of the claims as discussed above.
Won does not directly show:
Claim 34: suction pads;
Claim 35: suction pads.
Onishi shows a similar device having:
Claim 34: suction pads (FIG. 3A, 54);
Claim 35: suction pads (FIG. 3A, 54);
for the purpose of avoiding damage of the substrate for efficient transfer of wafers due to successfully transferring functional (undamaged) wafers (column 6, lines 7-13). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Won, Ohsawa, and Koji as taught by Onishi and include Onishi’s similar device having:
Claim 34: suction pads;
Claim 35: suction pads;
for the purpose of avoiding damage of the substrate for efficient transfer of wafers due to successfully transferring functional (undamaged) wafers.

Response to Arguments
Applicant's arguments filed 26 October 2022 have been fully considered but they are not persuasive.
Re. 1, Koji is used for the location of the detector.
Re. 2, Ohsawa shows the capacitive sensor.
Re. 3, the amounts of inclination of the substrate and hand are confounded together unless there is a calibration step. Since there is no calibration step to determine the different inclinations of the hand and substrate, at least the substrate inclination is determined.
Re. 4, see paragraph [0135]. Since light L1 is “continuously changed,” this implies that the hand is moved such that light L1 changes with said movement. Further, the controller repositions the hand due to the inclination determined in paragraph [0135].
It is noted that Koji discloses using a sensor to determine inclination and/or warpage of the substrate in at least paragraph [0004]/figures 6-7. Also, US 2020/0365436 to Houng et al. discloses the same in paragraph [0046].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652